Citation Nr: 0835780	
Decision Date: 10/17/08    Archive Date: 10/27/08

DOCKET NO.  01-04 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for a left hip 
disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 2000 to June 
2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 rating decision.

This Board denied the above captioned claims in January 2007, 
but the Court of Appeals for Veterans Claims (Court) vacated 
the decision in May 2008; and the veteran's claim was 
returned to the Board for action consistent with a joint 
motion for remand that same month.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The Court order to vacate the Board's decision was premised 
on a finding that the Board had provided insufficient reasons 
and bases for denying the veteran's claims of entitlement to 
service connection for right knee pain and left hip pain.  

The facts of the veteran's case are as follows.  The veteran 
entered service in January 2000 and within the first week of 
training he began complaining of knee pain.  X-rays of his 
knees were negative in February 2000, as no fractures or 
dislocations were detected.  An examination of the veteran's 
knees in April 2000 was normal, and a question was raised as 
to whether the veteran was malingering.  A medical board was 
convened in May 2000, which found that the veteran had 
chronic multiple joint arthralgias.  It was also noted that 
the veteran had full, pain free range of motion in both hips.  
Discharge from service was recommended.

Shortly after being discharged, the veteran was treated by a 
private doctor, Dr. Mullen, who examined him in July 2000, 
finding him to be in no acute distress and noting that he had 
normal range of motion in his hips.  Dr. Mullen indicated 
that the veteran had right patellofemoral syndrome and 
iliotibial band syndrome complaints, as well as predominant 
left gluteus minimus tendonitis. 

Several years later in June 2004, the veteran presented for 
VA treatment, complaining about bilateral knee pain and hip 
pain.  The examination of the veteran's knee was fairly 
normal as there was no significant tenderness and the veteran 
had good range of motion.  The examination of the veteran's 
hip showed that he had good external rotation with minimal 
discomfort and there was good range of motion.  No hip or 
knee disabilities were diagnosed.  A bone scan in July 2004 
did reveal osteoarthritic changes in the patellofemoral 
joints.

The veteran underwent a VA examination in August 2004 at 
which the examiner found that the veteran had patellofemoral 
syndrome in the right knee and left greater trochanteric 
bursitis.  The examiner found no iliotibial band syndrome.  
The examiner opined that both patellofemoral syndrome and 
trochanteric bursitis were reversible conditions, and he also 
found that it was unlikely that the trochanteric bursitis had 
been present since service.

In a February 2005 addendum, the examiner added that there 
was no diagnosis or disorder for the right knee pain, which 
could be classified as patellofemoral syndrome.  The examiner 
explained that this was not a diagnosis or disorder, but was 
simply a condition that is reversible and temporary.  The 
examiner concluded that the veteran did not have a service-
connected injury or residual from a service connected 
activity and there was no condition that was aggravated by a 
service connected activity.

Dr. Mullen examined the veteran again in November 2005 
indicating that the range of motion of the veteran's hips was 
within functional limits with mild restrictions in both 
internal and external rotation on the left when compared with 
the right.  With regard to the veteran's knees, Dr. Mullen 
found positive crepitus with a positive patellofemoral grind.  
Dr. Mullen indicated that the veteran had bilateral 
patellofemoral symptoms.

In the joint motion for remand, it was indicated that the 
Board did not address whether the osteoarthritis in the 
patellofemoral joint, or the left gluteus tendonitis, was 
caused by or began during his military service.  A medical 
opinion is necessary to address this question.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA treatment records from 
December 2005 to the present. 

2.  Obtain any private treatment records 
from November 2005 to the present.

3.  Then, schedule the veteran for a VA 
examination.  The examiner should be 
provided with the veteran's claims file 
and any opinion offered should be 
supported by a full rationale.  The 
examiner should diagnose any current left 
hip or right knee disability, and then 
should provide an opinion whether it is as 
likely as not that any diagnosed 
disability was either caused by the 
veteran's military service, began during 
his military service, or was aggravated by 
his military service.  

The examiner should specifically provide 
an opinion as to whether the 
osteoarthritis in the veteran's 
patellofemoral joint as shown on a July 
2004 bone scan was either caused by, began 
during, or was aggravated by the veteran's 
military service.

The examiner should also provide an 
opinion explaining whether or not from a 
physician's point of view, patellofemoral 
syndrome, iliotibial band syndrome, 
trochanterich bursitis, or gluteus 
tendonitis should be considered a 
disability.

4.  Thereafter, re-adjudicate the claims 
on appeal.  If either claim remains 
denied, provide the veteran and his 
representative with a supplemental 
statement of the case which discusses all 
pertinent regulations and summarizes the 
evidence.  Allow an appropriate period for 
response and return the case to the Board, 
if in order.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

